DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 27, 2022 has been entered and fully considered. 
Claims 1-8, 10-11 remain pending. 
The previous double patenting rejection over applications # 16319797, 16319792, 16319995, 16319992 are withdrawn due to the abandonment of those applications. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: device for shaking or stirring the cell culture module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the instant case, “device for shaking or stirring the cell culture module” is interpreted from the current Specification to be: commercially available shaking device, such as a shaking mixer or a commercially available spinner flask and stirred by a rotating spinner (0094, 0104) and their functional equivalents.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAGIHARA (US 2016/0168560) as supplied by applicant in the IDS dated 3/22/19 in view of SMITH (US 2012/0156773).
With respect to claim 1, HAGIHARA discloses a cell culturing apparatus comprising a porous polymer film (culture module) placed into a culturing apparatus (culture vessel, device or system) such as a dish or tank (0144-145), wherein the porous polymer films are a three-layer structure porous polymer film having a surface layer A and a surface layer B, the surface layers having a plurality of pores, and a macrovoid layer sandwiched between the surface layers A and B; wherein the macrovoid layer has a partition wall bonded to the surface layers A and B, and a plurality of macrovoids surrounded by such a partition wall and the surface layers A and B; wherein the pores in the surface layers A and B communicate with the macrovoid; (0137-139); wherein an average pore diameter of the pores present in the surface layer A is smaller than an average pore diameter of the pores present in the surface layer B (0139); and wherein the porous polymer film is contained within the casing (0144-145) with: (i) the two or more independent porous polymer films being aggregated; (0038) (ii) the porous polymer film being folded up; (iii) the porous polymer film being wound into a roll-like shape; and/or (iv) the porous polymer film being tied together into a rope-like shape (0033-36, 0097). HAGIHARA discloses the porous polymer film is a porous polyimide film (0137).
HAGIHARA discloses culturing in known cell culturing apparatus and placing the polyimide film into a culturing apparatus (culture vessel) such as a spinner flask by Corning Inc. (device for stirring the cell culture module) that can be used for suspension culturing in which the film can be used in a floating state in the cell culture (not fixed within vessel, device or system) (0144-145),  but does not explicitly disclose a cell culture module having a casing with two or more medium flow inlets that fixes the film to prevent waving in a cell culture system or a device for shaking the cell culture module. 
However, SMITH discloses a cell carrier (cell culture module) used in suspension (used in a floating state) in a bioreactor (cell culture vessel) having convective motion (used in shaking or stirring state) (0023, 0041); the cell carrier comprising a plurality of flat films made of polymers (polymer film) for attachment of cells, with a relief feature comprising a mesh laminated on both sides of the carrier films (casing containing polymer film, polymer film is fixed in casing) (0032, 0043, 0051) in which mesh inherently has a plurality of openings (two or more medium flow inlets). SMITH further discloses the cell culture system using the carriers is an agitated bioreactor, which may be generated by an internal impeller or paddle, via externally rocking, rolling or shaking the culture vessel, in which a stirred tank bioreactor generally comprises an impeller system, a wave motion bioreactor comprises a rocking platform supporting a culture vessel; and that the carriers may be introduced into a spinner flask, stacked culture flask, a stirred tank reactor, a wave motion reactor culture system (devices for shaking or stirring the cell culture module) (0057-0060). 
It would have been obvious to one of ordinary skill in the art to modify the culture film of HAGIHARA to include the film being placed into a casing with inlets and the mesh supports fixing the culture film in an agitated bioreactor with stirring or shaking device as taught by SMITH because the relief features (i.e. the mesh) on the carrier balance needs of the cells to access nutrients/remove metabolites while preventing the carriers stacking and sticking to the inner walls of the reactor or culture vessel, which in part facilitates cleaning the reactors/culture vessels between batches of cell culture in non-disposable reactors (0027, 0031-32, 0042). 
It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claims. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA,); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, .136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such art reference, regardless of whether the prior art reference explicitly discloses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be inherent characteristic of the prior art reference, applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Further, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. See MPEP § 2114 and 2115. Specifically, the claimed use of the cell culture module is considered a functional recitation that the recited prior art is capable of performing as addressed above.
With respect to claim 2, SMITH discloses the relief features should be sized to sufficiently allow easy liquid flow through the carrier to promote oxygen and nutrient transfer (0038) but does not explicitly disclose the diameter of the openings in the mesh (inlets). However, it would have been an obvious matter of design choice to choose the diameters to be big enough to allow cells in without allowing the membranes out, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claim 3-4, SMITH discloses the relief feature has a mesh structure as addressed in the rejection of claim 1 above and that it forms a solid support (inflexible material) (0051). 
With respect to claim 5, HAGIHARA discloses the porous film has a plurality of pores with an average diameter of 0.01-100um (0137).
With respect to claim 6-7, HAGIHARA discloses the pore diameter of surfaces A and B can differ with B having larger pores (0139), but does not explicitly disclose the ranges claimed. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have pore diameters in the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
With respect to claim 8, HAGIHARA discloses the total film thickness of the film is 5-500um (0137). 
With respect to claim 10, HAGIHARA discloses the film comprises a polyimide derived from tetracarboxylic dianhydride and diamine (0134-136, 0047). 
With respect to claim 11, HAGIHARA discloses the film is a colored porous polyimide film that is obtained by molding a polyamic acid solution composition comprising a polyamic acid solution derived from tetracarboxylic dianhydride and diamine, and a coloring precursor, and subsequently heat- treating the resultant composition at 250 °C or higher (0115, 0119-122, 0132). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 16-17 of co-pending Application No. 16/619997 in view of SMITH (US 2012/0156773). 
Claims 1, 16, or 17 & claim 6 recite the features of the porous polymer film as claimed in instant claim 1 of the current invention but does not explicitly disclose a cell culture module having a casing with two or more medium flow inlets that fixes the film to prevent waving in a cell culture system or a device for shaking the cell culture module. 
However, SMITH discloses a cell carrier (cell culture module) used in suspension (used in a floating state) in a bioreactor (cell culture vessel) having convective motion (used in shaking or stirring state) (0023, 0041); the cell carrier comprising a plurality of flat films made of polymers (polymer film) for attachment of cells, with a relief feature comprising a mesh laminated on both sides of the carrier films (casing containing polymer film, polymer film is fixed in casing) (0032, 0043, 0051) in which mesh inherently has a plurality of openings (two or more medium flow inlets). SMITH further discloses the cell culture system using the carriers is an agitated bioreactor, which may be generated by an internal impeller or paddle, via externally rocking, rolling or shaking the culture vessel, in which a stirred tank bioreactor generally comprises an impeller system, a wave motion bioreactor comprises a rocking platform supporting a culture vessel; and that the carriers may be introduced into a spinner flask, stacked culture flask, a stirred tank reactor, a wave motion reactor culture system (devices for shaking or stirring the cell culture module) (0057-0060). It would have been obvious to one of ordinary skill in the art to modify the culture film of HAGIHARA to include the film being placed into a casing with inlets and the mesh supports fixing the culture film in an agitated bioreactor with stirring or shaking device as taught by SMITH because the relief features (i.e. the mesh) on the carrier balance needs of the cells to access nutrients/remove metabolites while preventing the carriers stacking and sticking to the inner walls of the reactor or culture vessel, which in part facilitates cleaning the reactors/culture vessels between batches of cell culture in non-disposable reactors (0027, 0031-32, 0042).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In this case, the reference SMITH is being relied upon to teach the newly amended features of independent claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art references cited on the PTO-892 are related to the instant application because they both disclose mesh structures to support/encase sheets of cell culture.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799